NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4008-17T1

KEVIN QUINONES,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

          Respondent.


                    Submitted September 24, 2019 – Decided October 9, 2019

                    Before Judges Currier and Firko.

                    On appeal from the New Jersey State Parole Board.

                    Shanahan & Voigt, LLC, attorneys for appellant (Brian
                    Michael Gilbert, on the briefs).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Christopher C. Josephson, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant Kevin Quinones appeals from the final administrative decision

of the New Jersey Parole Board (Board), revoking his mandatory supervision

status and setting a thirteen-month parole future eligibility term (FET). We

affirm.

      After pleading guilty to carjacking, eluding law enforcement and

terroristic threats, appellant was sentenced to ten years imprisonment and a five-

year period of mandatory supervision after release. Appellant was released from

prison in June 2016 and he began his period of parole supervision.            The

conditions of parole included living at a residence approved by an assigned

parole officer and obtaining permission to change that residence before doing

so, refraining from the use of any drugs or alcohol, and successfully completing

a drug counselling program.

      Appellant failed to comply with the stated conditions. He was discharged

from the Community Resource Center in August 2016 after he failed to complete

numerous workshops and missed multiple days of classes.           He also tested

positive for marijuana. Appellant was referred to a second counselling center

but he reported late on each drug screening date, avoiding the drug screen . He

tested positive for alcohol on the intake screening. Appellant was discharged

from that program in October 2016.


                                                                          A-4008-17T1
                                        2
      When the parole officer came to appellant's approved residence on several

occasions, appellant's sister told the officer that appellant did not live there.

Appellant also failed to report to his parole officer on two required occasions in

October. During this time, appellant sent several texts to his parole officer

taunting her inability to locate him. Because of the multiple violations of the

parole conditions, an arrest warrant was issued, and subsequently executed in

November 2016. Appellant was taken into custody.

      After appellant was served with a Notice of Probable Cause (Notice)

hearing, he requested several adjournments of the hearing initially to retain

counsel and, thereafter, for the appointment of counsel. He also requested

several additional copies of the Notice.

      When the hearing took place in July 2017, appellant was represented by

counsel, and he waived the probable cause hearing. During the final parole

revocation hearing, the parole officer recommended the revocation of parole due

to appellant's violation of multiple conditions. Appellant provided testimony as

to why he was not living in the approved residence. He admitted to smoking pot

and drinking alcohol, each on one occasion.

      The hearing officer found the parole officer credible and, concluding that

the violations were serious and persistent, he recommended the revocation of


                                                                          A-4008-17T1
                                           3
parole. He found appellant violated five conditions of mandatory supervision

during the four months he was on parole.

      A two-member Board panel reviewed the record and decision, and agreed

with the recommendation. The panel imposed a thirteen-month FET. After an

administrative appeal, the full Board issued a final agency decision on March

28, 2018, affirming the revocation of mandatory supervision and the

establishment of the FET. The Board found "clear and convincing evidence

exists that [appellant] has seriously and persistently violated the conditions of

mandatory supervision and that revocation is desirable."

      On appeal, appellant argues that the Board failed to prove by clear and

convincing evidence that any of his parole violations were serious or persistent,

and the Board erred in relying upon appellant's past criminal and parole history

as evidence that the alleged violations were serious and persistent.

      Our standard of review of administrative decisions by the Board is limited

and "grounded in strong public policy concerns and practical realities." Trantino

v. N.J. State Parole Bd., 166 N.J. 113, 200, modified, 167 N.J. 619 (2001). "The

decision of a parole board involves 'discretionary assessment[s] of a multiplicity

of imponderables . . . .'" Id. at 201 (alteration in original) (quoting Greenholtz

v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1, 10 (1979)). "To a


                                                                          A-4008-17T1
                                        4
greater degree than is the case with other administrative agencies, the Parole

Board's decision-making function involves individualized discretionary

appraisals." Ibid. (citing Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 358-

59 (1973)).

       Consequently, our courts "may overturn the Parole Board's decisions only

if they are arbitrary and capricious." Ibid. With respect to the Board's factual

findings, we do not disturb them if they "could reasonably have been reached on

sufficient credible evidence in the whole record." Id. at 172 (quoting Trantino

v. N.J. State Parole Bd., 154 N.J. 19, 24 (1998)) (internal quotation marks

omitted).

       Appellant's sentence included a term of parole supervision. Therefore,

after he was released, his status was "subject to the provisions and conditions

set by the appropriate [B]oard panel." N.J.S.A. 30:4-123.51b(a). The statute

also gives the Board authority "to revoke the person's release status and return

the person to custody for the remainder of the term or until it is determined, in

accordance with regulations adopted by the [B]oard, that the person is again

eligible for release . . . ." Ibid.

       The Board must exercise its authority to revoke release status "in

accordance with the procedures and standards" codified in N.J.S.A. 30:4-123.59


                                                                         A-4008-17T1
                                       5
to -123.65. Ibid.; see Hobson v. New Jersey State Parole Bd., 435 N.J. Super.
377, 382 (2014). Revocation of parole requires proof of clear and convincing

evidence that the person "has seriously or persistently violated the conditions,"

N.J.S.A. 30:4-123.60(b) and N.J.S.A. 30:4-123.63(d), or that the person has

been "convicted of a crime" while released, N.J.S.A. 30:4-123.60(c); see also

N.J.A.C. 10A:71-7.12(c)(1) and (2).

      We are unpersuaded by appellant's argument that the Board failed to show

by clear and convincing evidence that his parole violations were serious or

persistent. Appellant's parole officer documented multiple visits to appellant's

approved residence.      Appellant was not present at any of those times.

Appellant's sister advised the officer that appellant did not live there.

      During the hearing, appellant stated he did not get along with his sister

and so he sometimes slept in the hall or basement. Appellant did not provide

his parole officer with this information despite knowing the officer had stopped

by the residence multiple times to check on him. Furthermore, the hearing

officer noted appellant left that residence permanently on October 10, 2016

when his whereabouts became unknown.               We are satisfied the Board

demonstrated appellant seriously or persistently violated the requirement to

reside at the approved residence.


                                                                            A-4008-17T1
                                         6
      Appellant also failed to complete a drug counselling program.          The

provided documentation confirmed he was discharged from two programs for

non-attendance and non-compliance with screening and programming. He also

tested positive for drug and alcohol use while on parole.

      There was adequate evidence for the hearing officer, two-member Board

panel and the full Board to find by clear and convincing evidence that appellant

seriously or persistently violated several conditions of his parole.

      We turn next to appellant's argument that the Board improperly relied on

his past juvenile parole history in reaching its decision. Although the hearing

officer referred to appellant's juvenile record in his hearing summary, it is not

mentioned in the section entitled "Summary of Evidence Relied On/Findings of

Fact." There, the hearing officer refers only to the evidence in the record

supporting his findings of multiple violations. Appellant's record was properly

considered by the Board in establishing the thirteen-month FET. See N.J.A.C.

10A:71-7.17(e).

      The Board's decision is neither arbitrary nor unreasonable, but rather is

supported by the credible evidence. Its decision to revoke parole and set a

thirteen-month FET is consistent with applicable law.

      Affirmed.


                                                                         A-4008-17T1
                                        7